t c no united_states tax_court rountree cotton co inc petitioner v commissioner of internal revenue respondent docket no filed date r determined that c made below-market--interest loans directly and indirectly to c’s shareholders within the meaning of sec_7872 i r c the indirect loans were to entities owned in part by c’s shareholders c contends that sec_7872 i r c was not intended to apply to a loan by c to a shareholder of c who does not have a majority or controlling_interest in c c also contends that sec_7872 i r c does not apply to a loan by c to an entity in which no shareholder of c individually holds a controlling or majority interest r contends that the below-market-- interest loans to entities were all made indirectly to c’s shareholders all of c’s shareholders were members of the same family and each of the entities was owned entirely by members of that family although some of them were not shareholders of c r argues that sec_7872 i r c does not require that c’s shareholders have a majority or controlling_interest in the entities -- - to which the indirect loans were made in these circumstances c also contends that r cannot make determinations with respect to it without making corresponding adjustments to the income taxes of its shareholders r argues that such adjustments are not a prerequisite to the making of a determination with respect to one of the parties to a sec_7872 i r c below-market-- interest loan held sec_7872 c i r c applies to c’s loans to each of its shareholders and to c’s loans to each of the family-owned entities in which c’s shareholders held an interest held further sec_7872 i r c requires consistent treatment but does not require that r make both adjustments concurrently or determine one before determining the other towner leeper for petitioner gerald l brantley for respondent opinion gerber judge respondent determined income_tax deficiencies in petitioner’s taxable years ended date and in the amounts of dollar_figure and dollar_figure respectively the deficiencies are attributable to respondent’s determination that petitioner made below-market loans within the meaning of sec_7872 ’ more particularly we consider a question of first impression of whether the provisions of sec_7872 apply all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to this court’s rules_of_practice and procedure unless otherwise indicated where petitioner makes loans to its shareholders and to entities owned in part by its shareholders and in part by other members of the same family background petitioner is a corporation that at all pertinent times had its principal_place_of_business in las cruces new mexico petitioner was engaged in cotton brokerage and for federal_income_tax purposes reported gross_income of dollar_figure and dollar_figure for its fiscal and tax years respectively at all pertinent times the shares of stock of petitioner were owned by family members related by blood or marriage as follows ownership shareholders william tharp est of glenda tharp charles tharp claudia keith total william and charles tharp and claudia keith are all children of claud tharp who did not own any shares of petitioner glenda tharp now deceased was the wife of william tharp during the fiscal years in issue shareholders of petitioner and related family members owned or had an interest in certain entities as follows charles tharp and his son craig tharp each owned a 50-percent interest in the capital and profits of the buena vista partnership the dona ana land corp ’s shares of stock were owned in the following percentages william - tharp--14 percent charles tharp--29 percent claudia keith--9 percent claud tharp--33 percent and the estate of glenda tharp--14 percent capital and profit interests in the tharp family_partnership were owned as follows william tharp-- percent charles tharp--10 percent claudia keith--10 percent and each child of william charles and claudia owned a percent interest accounting for the remaining percent capital and profit interests in the tharp farms partnership were owned as follows william tharp---30 percent charles tharp--30 percent claudia keith--20 percent claud tharp--20 percent and capital and profit interests in the tharp enterprises partnership were owned as follows william tharp--25 percent charles tharp--25 percent claudia keith--25 percent and claud tharp--25 percent the various interests of petitioner’s shareholders and of other family members in the entities to which indirect loans were made are reflected ina chart attached to this opinion as an appendix the following interest-free loans were made by petitioner directly to shareholders demand note borrower dated amount charles tharp date dollar_figure william tharp date dollar_figure william tharp date dollar_figure respondent’s agent computed interest at the applicable_federal_rate on the loans directly to shareholders in the aggregate - - amounts of dollar_figure and dollar_figure for petitioner’s fiscal tax years ended date and respectively the following interest-free loans evidenced by promissory notes were made by petitioner to entities that were in some part owned by petitioner’s shareholders demand note borrower dated amount buena vista partnership date dollar_figure dona ana land corp date dollar_figure tharp family_partnership date dollar_figure tharp farms partnership date dollar_figure tharp enterprises----farms date dollar_figure tharp enterprises--equipment’ date dollar_figure ‘it appears that these two loans were both made to tharp enterprises partnership and that the farms and equipment designations reflected the bank accounts into which they were to be deposited during the taxable years under consideration an additional dollar_figure interest-free_loan was extended by petitioner to tharp enterprises partnership that was not evidenced by a promissory note respondent’s agent computed interest at the applicable_federal_rate on the indirect loans not directly to shareholders in the aggregate amounts of dollar_figure and dollar_figure for the fiscal tax years ended date respectively the total_amounts of imputed_interest determined by respondent for petitioner’s and fiscal years were dollar_figure and - - dollar_figure respondent’s agent’s initial computation and the amounts set forth in the notice_of_deficiency were computed on a fiscal_year basis a second computation by respondent submitted for trial purposes was based on imputed_interest for the and calendar years in the aggregate amounts including direct and indirect loans of dollar_figure and dollar_figure respectively discussion it procedural evidentiary matter this case was submitted fully stipulated by the parties under rule respondent however reserved an objection to the admissibility relevance of exhibit 17-p which is respondent’s revenue agent’s report that was prepared and given to petitioner before issuance of the notice_of_deficiency respondent contends that the revenue agent’s report is not admissible relevant in this instance in support of his position respondent points out that the court considers the parties’ positions de novo and the pre-deficiency-notice administrative record is therefore irrelevant see 62_tc_324 respondent acknowledges however that in certain limited circumstances the court will look behind the deficiency_notice such instance sec_2 in the notice_of_deficiency respondent determined dollar_figure of interest the correct amount however should have been dollar_figure the transposition of the number sec_3 and caused a dollar_figure difference - j- include unconstitutional conduct by respondent’s employees see eg 79_tc_185 and certain types of illegal income cases see eg 85_tc_1 petitioner does not contend that respondent’s determination is arbitrary or that unconstitutional conduct occurred we agree with respondent and find no reason to consider respondent’s agent’s pre-deficiency-notice report in reaching our decision respondent’s objection is sustained with respect to proposed exhibit 17-p il sec_7872 the primary question for our consideration concerns whether petitioner must include interest pursuant to sec_7872 attributable to interest-free loans made to entities a corporation and three partnerships owned in whole or part by its shareholders before the enactment of sec_7872 the commissioner was generally unsuccessful in attempting to attribute or impute income from interest-free or below-market loans see 35_tc_1083 72_tc_931 affd 670_f2d_123 9th cir 625_f2d_1127 4th cir affg tcmemo_1978_393 649_f2d_1133 respondent however was ultimately successful ina gift_tax context in situations where below-market loans were made between family members see 465_us_330 - - 5th cir 664_f2d_315 lst cir affg tcmemo_1980_413 congress in addressed these and other related concepts by enacting sec_7872 see deficit_reduction_act_of_1984 publaw_98_369 98_stat_699 that section concerns the subject of below-market loans in several contexts including those between family members partnership partner employer employee corporation shareholder and other related- party categories we described the general effect of sec_7872 in 108_tc_100 as follows sec_7872 sets forth the income and gift_tax treatment for certain categories of below_market_loans ie loans subject_to a below-market interest rate sec_7872 recharacterizes a below-market_loan as an arm’s-length transaction in which the lender made a loan to the borrower in exchange for a note requiring the payment of interest at a statutory rate as a result the parties are treated as if the lender made a transfer of funds to the borrower and the borrower used these funds to pay interest to the lender the transfer to the borrower is treated as a gift dividend contribution of capital payment of compensation or other payment depending on the substance of the transaction the interest payment is included in the lender’s income and generally may be deducted by the borrower see h conf rept pincite 1984_3_cb_1 staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print petitioner advances several arguments in support of its overall contention that the loans it made do not come within the provisions of sec_7872 petitioner contends that it has --- - suffered by the government’s 15-year failure to issue final regulations although congress in the statute mandated that certain legislative regulations be promulgated petitioner also contends that case precedent before the enactment of sec_7872 established that imputed_interest should apply to a loan by a corporation only if the loan is to a sole or controlling shareholder in addition petitioner contends that sec_7872 legislative_history supports its contention that the section is limited to situations involving controlling shareholders the below-market_loan provisions of sec_7872 apply among other circumstances to any below-market_loan directly or indirectly between a corporation and any shareholder of such corporation sec_7872 in that respect petitioner reads sec_7872 as referring to a loan by a corporation to its majority or controlling shareholder or to a loan by a corporation to an entity in which one of the lending corporation’s shareholders owns a majority interest petitioner relies on the fact in this case that there is no one individual with a majority of its shares or who is a controlling shareholder of petitioner petitioner also relies on the fact that no individual shareholder of petitioner had a majority or controlling_interest in any of the entities to which indirect -- - loans were made we consider each of petitioner’s contentions separately the failure to issue final regulations----petitioner contends that the government’s failure for almost years to issue final or permanent regulations as mandated by congress in sec_7872 was to petitioner’s detriment that section contains the requirement that the secretary prescribe regulations in several broad areas including for the purpose of assuring that the positions of the borrower and lender are consistent as to the application or nonapplication of sec_7872 and exempting transactions the interest arrangements of which have no significant effect on any federal tax_liability of the lender or the borrower sec_7872 b and c petitioner contends that if final regulations had been promulgated it would have been to its benefit petitioner however has not identified any particular benefit that would have been conferred the substance of any regulations envisioned by petitioner or the reason s for such regulations the commissioner during and before the time the loans herein were made published proposed_regulations see secs petitioner’s argument is obscure in that no explanation is provided as to how the issuance of the final regulations would have provided a better situation for petitioner or changed the outcome of this case it is more_likely_than_not that respondent’s litigating position and regulation s would have been equivalents petitioner’s concern about the absence of final regulations is also less compelling where as here some guidance was provided by the issuance of proposed_regulations through proposed income_tax regs fed reg date the commissioner also published one temporary_regulation see sec_1_7872-5t temporary income_tax regs fed reg date petitioner contends that the proposed_regulations do not have the force and effect of law and are not to be given any more deference than respondent’s litigating position citing kta- tator inc v commissioner supra pincite the proposed_regulations did provide taxpayers with guidance as to the commissioner’s sec_7872 position regarding certain aspects of the issues in this case and the broad areas congress mandated for legislative regulations we note that the proposed and temporary regulations were published substantially in advance of the making of the loans in question in that regard the commissioner’s proposed and temporary regulations contain exemptions from sec_7872 de_minimis rules and interpretations and rules regarding below-market loans the proposed and temporary regulations are generally unfavorable to petitioner’s position accordingly if the commissioner had converted the proposed_regulations to final or permanent status it would not have been beneficial to petitioner or its shareholders respondent has scrupulously avoided reliance upon or reference to the proposed_regulations in response to petitioner’s complaint about the absence of final regulations respondent argues that the statute is clear and unambiguous concerning the issues before the court and that there is no need to seek interpretation or guidance from any regulation in addition respondent contends that the sec_7872 areas for which regulations were mandated and which were referenced by petitioner have no bearing on the questions before the court we first consider the statutory language in our search for an answer see 310_us_534 107_tc_116 if the language of the statute is clear we need look no further in deciding its meaning see 496_us_478 petitioner’s controlling shareholder argument----below-market loans between corporations and shareholders may come within the provision of sec_7872 in particular sec_7872 c c makes sec_7872 applicable to any below-market_loan directly or indirectly between a corporation and any shareholder of such corporation the loans in question were without interest and if the other threshold requirements are met the loans would be subject_to sec_7872 petitioner’s primary attack on respondent’s determination is based on the fact that each of its shareholders has less than a majority or controlling_interest in petitioner and that the entities to which petitioner made indirect loans were not owned entirely by petitioner’s shareholders in support of its approach petitioner first focuses on the statutory language petitioner argues that the singular use of the term shareholder in the phrase between a corporation and any shareholder is intended to reflect that attribution_rules do not apply respondent’s counsel for the record states that there was no reliance on the attribution_rules of sec_267 and sec_318 in this case sec_7872 does not require that a corporate loan be made to a controlling or majority shareholder the statutory use of the term any preceding the term shareholder would obviate the need for respondent to rely on attribution_rules for application of sec_7872 in connection with a transaction with a minority shareholder petitioner’s argument concerning the loans made directly to its shareholders is refuted by the plain language of the statute as to the indirect loans respondent’s argument is that petitioner’s shareholders are members of the same family and that they along with other family members own the entities to which indirect loans were made in that regard claud tharp father of three of petitioner’s shareholders and father-in-law of the fourth is the only nonshareholder with a substantial interest in the two entities to which the vast majority of the indirect loans were extended petitioner also argues that court holdings addressing below-market loans fact patterns both before and after the enactment of sec_7872 concerned majority or controlling shareholders petitioner concludes that these cases therefore stand for the proposition that without control by a shareholder there can be no imputed_interest on that point however insofar as it pertains to the loans made directly to petitioner’s shareholders the terms of sec_7872 are clear ie it applies to loans between a corporation and any shareholder emphasis added again there is no ambiguity or room for interpretation of the statutory language regarding its application to shareholders who are not controlling or majority shareholders it appears to some extent that sec_7872 was enacted in response to the cases that petitioner has relied upon and in which the commissioner was generally unsuccessful in pursuing below-market_loan situations in addition the pre- and post-enactment opinions although they involve controlling shareholder fact patterns do not reflect any consideration of a threshold requirement that below- market loans be made to a majority shareholder finally to the contrary the commissioner was unsuccessful in the corporation shareholder cases for reasons that had no relationship to the number of shares held by the taxpayer although share ownership may have some relationship to dividend and constructive_dividend situations that aspect was not focused upon in the line of cases referenced by petitioner -- - petitioner did not provide a reason why congress would have intended that the provisions of sec_7872 be limited to loans made to a majority shareholder to the contrary it appears that congress did not intend to limit the focus of sec_7872 to loan transactions between controlled entities sec_7872 addresses below-market loans in several settings where there is no ownership or control factor whatsoever ie employer employee and independent_contractor client the intent and context of sec_7872 is not limited to situations where there is control between the lender and the borrower or control_over the ultimate borrowing entity in indirect loan situations this general absence of a control requirement is bolstered by the specific language of sec_7872 c causing the statute to apply to any shareholder petitioner also refers to a portion of h conf rept 1984_3_cb_1 legislative_history for sec_7872 in support of its position that congress intended to limit corporate sec_7872 loans to situations involving controlling shareholders as part of a paragraph explaining family loans and non-family demand loans the house report contains the following statement in the case of a demand_loan from a closely_held_corporation to a controlling shareholder the transfer would be treated as a distribution with respect to the stock of the distributing_corporation and be taxed to the shareholder as a dividend to the extent of the -- - distributing corporation’s earnings_and_profits under sec_301 h conf rept supra pincite c b vol pincite petitioner’s quotation from the house report is not compelling because it is taken out of context and appears to be an example of the application of sec_7872 in a corporate setting involving a demand note the above-quoted house report language is not designed to limit the application of sec_7872 to situations involving controlling shareholders the reference to a controlling shareholder may also relate to the corresponding dividend mentioned later in the quoted sentence more importantly the statutory language any shareholder is clear without limitation and unambiguous and there is no need to seek out the legislative intent in the underlying legislative_history the portion of the legislative_history relied on by petitioner is also far from being directly on point or probative in support of petitioner’s position accordingly we hold that sec_7872 may apply to a loan to a majority or a minority shareholder petitioner’s indirect loan argument--we next consider petitioner’s arguments that sec_7872 should not apply to the indirect loan situations petitioner declares that of the loans in question were indirect not made directly to shareholders and do not come within the purview of sec_7872 more particularly petitioner contends that the indirect loans were made by petitioner to partnerships or entities in which none of petitioner’s shareholders individually held a controlling_interest finally petitioner points out that some of the partners or owners of the entities that received loans were not shareholders of petitioner the specific concern raised by petitioner’s arguments focuses upon petitioner’s shareholders’ partial interest in the entity that receives the benefit of the below-market_loan and in the receiving entity although the borrowing entity receives the full benefit of the indirect loan petitioner’s shareholder s are each only partially benefited by the loan because of their less than complete ownership of the borrowing entity an adjunct question concerns the treatment of a nonshareholder of petitioner who may be benefited because of his ownership_interest in the borrowing entity the statute includes any below-market_loan directly or indirectly between a corporation and any shareholder of such corporation sec_7872 c indirect loans are includable but the statute does not specifically address the possibility that indirect loans may ultimately benefit a person or entity other than a shareholder or that the shareholder may ultimately receive less benefit than the full amount lent the proposed_regulations generally address indirect loans by -- - restructuring them as two or more successive below- market loans deemed loans as follows a deemed below-market_loan made by the named lender to the indirect participant eg a shareholder of the lender and a deemed below-market_loan made by the indirect participant to the borrower third party or nonshareholder sec_1 g and proposed income_tax regs fed reg date where one corporation makes a loan to another under common_control the proposed_regulations restructure it as a loan from the lending corporation to its parent followed by a loan from the parent to the borrowing entity thus the proposed_regulations treat the entire loan as being made first to the shareholder s of the lender the proposed_regulations do not directly address the guestions raised by petitioner concerning whether a nonshareholder would be subject_to sec_7872 under the facts before us or how the nonshareholder would be treated in connection with any benefit received from the receipt of a below- market loan by the borrowing entity although those questions are raised and argued by petitioner we do not have before us the remainder of the proposed_regulations concerning indirect loans contains some examples and focuses on the following situations applying sec_7872 separately to each deemed loan and dealing with circumstances where intermediaries are used to avoid the application of sec_7872 c a b or c sec_1 7872-4g proposed income_tax regs fed reg date guestions about how the shareholders or nonshareholders are individually taxed here we have jurisdiction solely over whether petitioner a corporation is subject_to sec_7872 and whether imputed_interest arises from the interest-free loans it made to its shareholders and the related entities petitioner however is contending that distortion is caused by the application of sec_7872 to situations where a corporation makes loans to an entity in which both shareholders and nonshareholders of the lending corporation have ownership interests petitioner explains that claud tharp who owned no shares in the lending corporation petitioner did own percent of the tharp farms partnership and percent of tharp enterprises partnership entities that received most of the proceeds of the indirect below-market loans petitioner’s argument contains the implication that respondent would be unable to make dividend income adjustments to all participants in the entity to which indirect loans are made petitioner theorizes that respondent’s alleged inability should preclude respondent from determining that the lending corporation had income attributable to the below-market interest petitioner’s position is somewhat myopic because sec_7872 is not limited to transactions between corporations and shareholders it may result in below-market loans being treated in part as gifts dividends contributions of capital payments of compensation or - - some other type of payment depending on the substance of the transaction accordingly there would be no lack of continuity where an indirect below-market_loan was made by a corporation to an entity that was owned by the lender’s shareholders and nonshareholders of the borrowing corporation in that same vein respondent contends that there is no statutory prerequisite that a corresponding or correlative_adjustment be made to the tax of a hypothetical borrower before making an adjustment to the tax of the lender although respondent states that he is able to determine an adjustment with respect to petitioner’s shareholders he contends that his failure to do so would not necessarily preclude a determination with respect to petitioner’s taxes in support of this contention respondent relies on an explanation in kta-tator inc v commissioner t c pincite that dividend income determined by the commissioner may be offset by the shareholder’s interest deductions but the lending corporation would not be entitled to a corresponding deduction attributable to the deemed_dividend distribution against its imputed_interest income although the holding of kta-tator inc has no direct bearing on the questions involving indirect loans the discussion in that case illustrates that one party to a below-market_loan may end up with a tax_liability and the other may incur no net tax effect that however does not specifically focus on the question of --- - what is meant by consistency between the lender and the borrower in sec_7872 b the secretary was mandated to prescribe regulations for the purpose of assuring that the positions of the borrower and lender are consistent as to the application or nonapplication of this section we do not read that language as requiring regulations that provide for correlative or numerically corresponding adjustments between a lender and a borrower we understand that language to call for regulations that ensure that both parties to the transaction would or would not be subject_to the effect of sec_7872 so for example if it were determined that an employer made a below- market loan to a nonshareholder employee under sec_7872 to be consistent the commissioner would be reguired to consistently treat both the employee and the employer as subject_to the provisions of sec_7872 treating them consistently may require the commissioner to permit appropriate deductions to a party to a loan transaction as though the interest had actually been paid if however the commissioner was barred from treating one of the parties to the loan consistently because of the expiration of the period for assessment that would not -- - preclude the determination of appropriate income or deductions for a taxpayer whose period for assessment remained open ’ petitioner’s argument also raises the adjunct question of whether respondent’s inability to make adjustments to nonshareholders of the borrowing entities has any effect on the application of sec_7872 with respect to these questions the statutory language applying sec_7872 directly or indirectly to loans or to any shareholder does appear to answer guestions of whether the statute applies to indirect loans involving nonshareholders this is a situation where the issuance of final regulations might have been helpful to address the tax effect of the below-market loans on the recipients but the taxability with respect to the lender is adequately set out in the statute because sec_7872 is to be applied to a loan made directly or indirectly between a corporation and any shareholder of the corporation we find the ordering approach used in the proposed_regulations to be an effective way to address the issue we consider here under the proposed ’ the record does not reveal whether respondent made consistent or any determinations with respect to shareholders or nonshareholders or whether respondent is currently limited in his ability to do so petitioner merely argues in the abstract that respondent should not be permitted to make the determination in this case without making one for the shareholders or perhaps others if respondent has not already done so we do not believe that petitioner’s shareholders are inviting respondent to make deficiency determinations against them under sec_7872 - - regulations indirect loans are treated as from the lender to the indirect participant and then to the borrower that is one logical method to determine the effect of the below-market loans on all the participants and to treat direct and indirect loans similarly in this setting the loans are being made by a family-owned_corporation indirectly to shareholders through family-owned entities the ability to make such loans depends on petitioner’s shareholder s and so the whole amount of the loan is first attributable to the shareholders’ relationship with the lender after that point the flow from the lender’s shareholders to others whether partners nonshareholders or some other relationship would be subject_to sec_7872 only if that transaction came within the statutory ambit the effect and handling of any separately hypothecated loans after those considered to the lender’s shareholders present a more complex question that would be better addressed in regulations and is one we need not address here we recognize that there could be some questions about the amount of any dividend to the shareholder s in an indirect loan situation especially where the borrowing entity does not the proposed regulation restructures indirect loans into separate loans as follows i a deemed below-market_loan made by the named lender to the indirect participant and ii a deemed below-market_loan made by the indirect participant to the borrower sec_1 g and proposed income_tax regs fed reg date -- - comprise solely shareholders we need not answer those questions in this setting however because we are able to deal with the entire loan from the corporation to the shareholder within the statutory framework and without reference to any regulation to the extent that tharp family members who were not shareholders received some benefit from the below-market loans they did so only because the lender’s shareholders who were also tharp family members made the decision or choice that they so benefit also because of our holding on the ordering of the indirect loans any benefit received by nonshareholders would have been received from petitioner’s shareholders parts of sec_7872 other than the one addressing corporations and shareholders concern below-market loans in several types of situations none of the various sec_7872 applications addressing below-market loans require that each dollar lent benefit the intended borrower directly or fully we know this because the statute applies to indirect loans and by definition such loans can be to a person or entity other than the shareholder or corporation referenced in sec_7872 c c respondent on brief argues that the interest-free demand loans were made by petitioner to the borrowing entities solely to - - confer an economic benefit to petitioner’s shareholders who also owned and controlled the borrowing entities ’ we agree with respondent that the circumstances in this case are such as congress intended would trigger the lender’s recognition of forgone_interest under sec_7872 c petitioner would have us focus on the fact that no shareholder of petitioner individually held a majority of petitioner’s stock and as to indirect loans that persons who were not shareholders of petitioner owned interests in the entities that received the below-market loans petitioner’s focus however overlooks the fact that all of the shareholders of petitioner were part of the same family and of necessity collectively agreed to make or permit the making of below-market loans both directly to themselves and indirectly to their family-controlled entities in the same vein the indirect borrowing entities were exclusively composed of family members including petitioner’s shareholders and in some instances the shareholders’ father or children the below-market loans were being made within a tightly controlled conglomeration of tharp family members and entities respondent does not rely on the attribution provisions of sec_267 or sec_318 for his interpretation of the language of sec_7872 respondent does however ask us to focus on the fact that petitioner and the entities to which it made loans were all owned and controlled by persons having a close family relationship no ownership_interest in any of those entities was held by an individual outside of the family - - for the benefit of tharp family members most of whom were shareholders of petitioner this is the type of situation that sec_7872 was intended to address in the setting of this case if there had been significant ownership of the borrowing entities by anyone who did not belong to the tharp family we do not think it likely that interest-free loans to those entities would have been made by petitioner in view of the foregoing we hold that the direct and indirect loans made by petitioner come within the provisions of sec_7872 c and that interest should be imputed to petitioner that does not end our inguiry however because respondent in the notice_of_deficiency computed the amount of interest to be imputed to petitioner on the basis of the loans outstanding during each of petitioner’s taxable years for tax purposes petitioner used a fiscal_year ending on august petitioner however argues that sec_7872 requires an interest computation based on a calendar_year sec_7872 a provides that except as otherwise provided in regulations prescribed by the secretary any foregone interest attributable to periods during any calendar_year shall be treated as transferred and retransferred under paragraph on the last day of such calendar_year the commissioner did not publish any final or temporary regulations that vary from the rule stated in sec_7872 o7 - the total_amounts of imputed_interest determined by respondent for petitioner’s and fiscal years were dollar_figure and dollar_figure respectively in his reply brief respondent provides a second computation of imputed_interest for the and calendar years in the aggregate amounts including interest on both direct and indirect loans of dollar_figure and dollar_figure respectively in that regard respondent concedes in his reply brief that forgone_interest is treated as transferred by the borrower to the lender as interest on the last day of the calendar_year sec_7872 accordingly respondent concedes that his notice determination amounts were not correctly computed the proposed corrected computations result in a substantially reduced interest amount for petitioner’s tax_year from dollar_figure to dollar_figure and an increased interest amount for petitioner’s tax_year from dollar_figure to dollar_figure with respect to respondent’s concessions - - which we accept we leave the parties to compute the revised deficiencies if any under rule to reflect the foregoing decision will be entered under rule to the extent that respondent’s revised computation of interest is greater than the amount determined in the notice_of_deficiency respondent is limited by the amount of corporate_income_tax deficiency determined in the notice because of the timing of the concession by means of reply brief and because respondent has not sought to amend his answer and to assert an increased deficiency under sec_6214 appendix summary of ownership interests ownership interests in rountree cotton co inc william tharp charles tharp claudia keith estate of glenda tharp rountree cotton co inc ownership interests in other entities estate of william tharp charles tharp claudia keith claud tharp glenda tharp others buena vista -- -- -- -- partnership dona ana land --- corp tharp family -- -- partnership tharp farm sec_30 -- -- partnership tharp enters -- partnership ' craig tharp the son of charles tharp each of the following persons owned percent william glenn tharp and john tharp the children of william tharp craig tharp and laura kendrick the children of charles tharp and michael keith stanley keith and michelle gardette the children of claudia keith
